DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 9/22/2021.  Claims 1-20 and are pending.  Claim 21 have been cancelled.  Claims 1, 3-5, 7, 11-16 and 20 have been amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see second paragraph and third paragraph of page 12 of the remarks, filed 09/22/2021, with respect to amended claims 1-20 have been fully considered and are persuasive.  The rejections under 35 USC 101 of claims 1-20 as amended has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of classifying the root cause as the user activity by the authenticated user or as not the user activity by the authenticated user; in case the root cause is classified as not the user activity by the authenticated user, generating a first notification in response to the root cause being classified as not the 
Dependent claims 2-10 and 16-20 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
With respect to claim 11, the claim is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of classify the root cause as the user activity by the authenticated user or as not the user activity by the authenticated user; generate a first notification if the root cause is classified as not the user activity by the authenticated user; and if the root cause is classified as the user activity by the authenticated, user: evaluate a possible impact on the IACS caused by the abnormal event; if the evaluation of the possible impact does not match any entries in a predefined list of allowable behavior, generate a temporary alert for the authenticated user to check completeness of changes to a configuration of the IACS; and in response to the changes to the configuration of the IACS being completed, determine that the completed changes match an entry in the 
Dependent claims 12-15 are allowed for the reasons explained above with respect to independent claim 11 from which they depend...
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864